DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
Applicant’s amendment and remarks received 20 January 2022 have been fully considered.  Claims 1-28 are therefore allowed with the additional limitations included.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest an optical fiber connector comprising an MT ferrule received in a housing and configured to receive plurality of fibers such that the fibers are spaced apart in a row that extends parallel to a fiber alignment axis, the MT ferrule further comprising first and second guide pin openings spaced apart along the fiber alignment axis and a polarity key wherein the optical fiber connector is configured to be actuated to unlatch from the mating adapter by displacing a first portion of the optical fiber connector rearward relative to a second portion of the optical fiber connector, wherein said displacing the first portion of the optical fiber connector rearward relative to the second portion of the optical fiber connector displaces the polarity key rearward relative to the MT ferrule in addition to the accompanying features of the independent claims.  
A close prior art of record is previously relied upon reference to Cooke et al.  Cooke teaches an optical fiber connector including a housing, ferrule and polarity key, where the connector is latched to a mating adapter.  Cooke further teaches displacing a portion of the optical fiber connector in order to latch with a mating adapter.  Although Cooke does teach displacement of a latching feature in order to secure the polarity key to the connector, Cooke 
Therefore, claims 1-28 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The documents submitted by applicant in the Information Disclosure Statements have been considered and made of record.  Note attached copy of forms PTO-1449.  None of the references submitted by Applicant discloses or reasonably suggest the allowable subject matter discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TINA M WONG/Primary Examiner, Art Unit 2874